1/30/2015


 iliTexAS Department of Criminal Justice
                                                                               TDCJ Offender Details.

                                                                                                    TDCJ Home
                                                                                                                4£ 7^9 - o/
                                                                                                                JB9B New Offender Search




   Offender Information Details
       Return to Search list




   SID Number:                                                             08941941

   TDCJ Number:                                                            01775541

   Name:                                                                   HYTCHE,GREGORY LARUE

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1966-06-15

   Maximum Sentence Date:                                                  2018-01-12

   Current Facility:                                                       GIST

   Projected Release Date:                                                 2018-01-12

   Parole Eligibility Date:                                                2013-03-09

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




        Parole Review Information

   Offense History:
   I    Offense                                          Sentence
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=08941941                                                        1/2
1/30/2015                                                                      TDCJ Offender Details

            Date                Offense                      Date             County      Case No.      Sentence (YY*MM~
                                                                                                              DD)

                              BURG HABIT-
       2011-11-02                                         2012-03-19           BEXAR     2011CR11062         6-00-00
                                FORCE

       2013-04-07            POSS COC<1G                  2013-04-09           HARRIS    138346201010        180 Days




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminfip.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx. us/OffenderSearch/offenderDetail.action?sid=08941941                                        2/2